Case 20-10343-LSS   Doc 524   Filed 04/30/20   Page 1 of 10
Case 20-10343-LSS   Doc 524   Filed 04/30/20   Page 2 of 10

                    EXHIBIT A
                                                                 Case 20-10343-LSS            Doc 524             Filed 04/30/20          Page 3 of 10

                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                        Name                                    Address                                      Fax          Email                               Method of Service
Notice of Appearance/Request for Notices           A.M. Saccullo Legal, LLC                Attn: Anthony M. Saccullo                    302‐836‐8787 ams@saccullolegal.com               Email
Counsel for Jorge Vega and all other current or                                            Attn: Mary E. Augustine, Esq.                             meg@saccullolegal.com
future personal injury claimants                                                           27 Crimson King Drive
                                                                                           Bear, DE 19701
Notice of Appearance/Request for Notices           Andrews & Thornton                      Attn: Anne Andrews                           949‐315‐3540 aa@andrewsthornton.com              Email
Counsel for Jorge Vega and all other current or                                            Attn: John C. Thornton
future personal injury claimants                                                           4701 Von Karman Ave, Suite 300
                                                                                           Newport Beach, CA 92660
Notice of Appearance/Request for Notices           Ashby & Geddes, P.A.                    Attn: Bill Bowden                            302‐654‐2067 wbowden@ashbygeddes.com             Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts                                           500 Delaware Avenue, 8th Floor
of America                                                                                 P.O. Box 1150
                                                                                           Wilmington, DE 19899‐1150
Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC               Attn: Jan T. Perkins                                       jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                            5260 North Palm Avenue, Suite 421
                                                                                           Fresno, CA 93704
Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                   Attn: David M. Klauder                       302‐397‐2557 dklauder@bk‐legal.com               Email
Counsel for Various Tort Claimants                                                         1204 N. King Street
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                                       tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                320 W Ohio St, Ste 3W
                                                                                           Chicago, IL 60654
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation   Attn: Shawn M. Christianson                  415‐227‐0770 schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                            55 Second Street, 17th Floor
                                                                                           San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Butler Snow LP                          Attn: Daniel W. Van Horn                                   Danny.VanHorn@butlersnow.com       Email
Counsel for Chicksaw Council, BSA, Inc.                                                    P.O. Box 171443
                                                                                           Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                 Attn: Britton C. Lewis                       336‐478‐1145 bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                     235 N. Edgeworth St.
                                                                                           P.O. Box 540
                                                                                           Greensboro, NC 27401
Notice of Appearance/Request for Notices           Chipman, Brown, Cicero & Cole, LLP      Attn: Mark Desgrosseilliers                  302‐295‐0199 degross@chipmanbrown.com            Email
Counsel for Jane Doe, Party in Interest                                                    1313 N Market St, Ste 5400
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP              Attn: Douglas R. Gooding                     617‐248‐ 4000 dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                               Attn: Jonathan D. Marshall                                 jmarshall@choate.com
                                                                                           Attn: Michael J. Foley, Jr.                                mjfoley@choate.com
Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania            Dept of Labor & Industry                     717‐787‐7671 ra‐li‐ucts‐bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                   Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                           651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                                  Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                 Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                   Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                           1201 N Market St, 20th Fl
                                                                                           Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 1 of 8
                                                                 Case 20-10343-LSS                     Doc 524            Filed 04/30/20        Page 4 of 10

                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

Description                                         Name                                            Address                                   Fax          Email                                 Method of Service
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                             Attn: Kevin Coughlin                      973‐267‐6442 kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                              Attn: Lorraine Armenti                                 larmenti@coughlinduffy.com
                                                                                                    Attn: Michael Hrinewski                                mhrinewski@coughlinduffy.com
                                                                                                    350 Mount Kemble Ave.
                                                                                                    PO Box 1917
                                                                                                    Morristown, NJ 0796
Notice of Appearance/Request for Notices            Davies Hood PLLC                                Attn: Jason P. Hood                                    Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                             22 North Front Street, Suite 620
                                                                                                    Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                   ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                              schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                              schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                              glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317‐569‐4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036‐2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                             kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                           317‐569‐4800 jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   600 E. 96th St, Ste 600
End Popcorn Company                                                                                 Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201 patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                 Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302‐394‐9228 drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212‐687‐2329 rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858‐792‐6773 vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312‐863‐5000 sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                                    ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312‐224‐1201 panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                Page 2 of 8
                                                                 Case 20-10343-LSS              Doc 524             Filed 04/30/20     Page 5 of 10

                                                                                                       Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

Description                                         Name                                     Address                                 Fax          Email                              Method of Service
Core Parties                                        Internal Revenue Service                 Centralized Insolvency Operation        855‐235‐6787                                    Fax
Internal Revenue Service                                                                     P.O. Box 7346
                                                                                             Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                  Attn: Reann Warner                      302‐656‐5875 raeann@jcdelaw.com                 Email
Counsel for Certain Claimants                                                                Attn: Thomas C. Crumplar                             tom@jcdelaw.com
                                                                                             750 Shipyard Dr., Suite 200
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Janet, Janet & Scuggs, LLC               Attn: Gerald D. Jowers, Jr              803‐727‐1059 gjowers@JJSJustice.com             Email
Counsel for Claimant J.M. as party in interest                                               500 Taylor St, Ste 301
                                                                                             Columbia, SC 29201
Bank Debt                                           JPMorgan Chase Bank, NA                  Attn: Phil Martin                                                                       Overnight
                                                                                             10 S Dearborn St
                                                                                             Mail Code Il1‐1415
                                                                                             Chicago, Il 60603
Notice of Appearance/Request for Notices            Karr Tuttle Campbell, PS                 Attn: Bruce W. Leaverton                206‐682‐7100 bleaverton@karrtuttle.com          Email
Counsel for Chief Seattle Council, Boy Scouts of                                             701 5th Ave, Ste 3300
America                                                                                      Seattle, WA 98104
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP      Attn: Thomas Moers Mayer                212‐715‐8000 tmayer@kramerlevin.com             Email
Counsel for the Official Committee of Unsecured                                              Attn: Rachel Ringer                                  rringer@kramerlevin.com
Creditors                                                                                    Attn: David E. Blabey Jr.                            dblabey@kramerlevin.com
                                                                                             Attn: Jennifer R. Sharret                            jsharret@kramerlevin.com
                                                                                             Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                             177 Ave of the Americas
                                                                                             New York, NY 10036
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Adam J. Goldberg                  212‐751‐4864 adam.goldberg@lw.com               Email
Counsel for The Church of Jesus Christ of Latter‐                                            885 3rd Ave
day Saints                                                                                   New York, NY 10022‐4834
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Jeffrey E Bjork                   213‐891‐8763 jeff.bjork@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter‐                                            Attn: Kimberly A Posin                               kim.posin@lw.com
day Saints                                                                                   Attn: Nicholas J Messana                             nicholas.messana@lw.com
                                                                                             355 S Grand Ave, Ste 100
                                                                                             Los Angeles, CA 90071‐1560
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP   Attn: Elizabeth Weller                  469‐221‐5003 dallas.bankruptcy@publicans.com    Email
Counsel for Dallas County                                                                    2777 N. Stemmons Fwy, Ste 1000
                                                                                             Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP   Attn: John P. Dillman                   713‐844‐3503 houston_bankruptcy@publicans.com   Email
Counsel for Houston Liens, Harris County,                                                    P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                     Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                     Attn: Alan C. Hochheiser                216‐472‐8510 ahochheiser@mauricewutscher.com    Email
Counsel for AmTrust North America, Inc. on                                                   23611 Chagrin Blvd. Suite 207
behalf of Wesco Insurance Company                                                            Beachwood, OH 44123




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 3 of 8
                                                               Case 20-10343-LSS                      Doc 524             Filed 04/30/20     Page 6 of 10

                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

Description                                        Name                                            Address                                 Fax          Email                       Method of Service
Notice of Appearance/Request for Notices           McCreary, Veselka, Bragg & Allen, PC            Attn: Tara LeDay                        512‐323‐3205 tleday@mvbalaw.com          Email
Counsel for The County of Anderson, Texas, The                                                     P.O. Box 1269
County of Denton, Texas, Harrison Central                                                          Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas

Notice of Appearance/Request for Notices          McDermott Will & Emery LLP                       Attn: Ryan S. Smethurst                 202‐756‐8087 rsmethurst@mwe.com          Email
Counsel for Allianz Global Risks US Insurance                                                      Attn: Margaret H. Warner                             mwarner@mwe.com
Company                                                                                            The McDermott Building
                                                                                                   500 North Capitol Street, NW
                                                                                                   Washington, DC 20001‐1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo,   Attn: Kim V. Marrkand                   617‐542‐ 2241 kmarrkand@mintz.com        Email
Counsel for Liberty Mutual Insurance Company      P.C.                                             Attn: Nancy D. Adams                                  ndadams@mintz.com
                                                                                                   Attn: Laura Bange Stephens                            lbstephens@mintz.com
                                                                                                   One Financial Ctr
                                                                                                   Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Kate P Foley                      508‐898‐1502 kfoley@mirickoconnell.com   Email
Counsel for Sun Life Assurance Company of                                                          1800 W Park Dr, Ste 400
Canada                                                                                             Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Paul W Carey                      508‐791‐8502 pcarey@mirickoconnell.com   Email
Counsel for Sun Life Assurance Company of                                                          100 Front St
Canada                                                                                             Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                   Bankruptcy Unit                         573‐751‐7232 deecf@dor.mo.gov            Email
Counsel for Missouri Department of Revenue                                                         Attn: Steven A. Ginther
                                                                                                   PO Box 475
                                                                                                   Jefferson City, MO 65105‐0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA          Attn: Brian McLaughlin                  302‐656‐2769 bmclaughlin@monlaw.com      Email
Counsel for Waste Management                                                                       Attn: Rachel Mersky                                  rmersky@monlaw.com
                                                                                                   1201 N Orange St, Ste 400
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices          Morris James LLP                                 Attn: Jeffrey R. Waxman                 302‐571‐1750 jwaxman@morrisjames.com     Email
Counsel for Pearson Education, Inc. and NCS                                                        Attn: Eric J. Monso                                  emonzo@morrisjames.com
Pearson, Inc.                                                                                      500 Delaware Ave, Ste 1500
                                                                                                   P.O. Box 2306
                                                                                                   Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices          Morris James LLP                                 Attn: Brett D. Fallon                   302‐571‐1750 bfallon@morrisjames.com     Email
Counsel for Old Republic Insurance Company                                                         Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                   500 Delaware Ave, Ste 1500
                                                                                                   P.O. Box 2306
                                                                                                   Wilmington, DE 19899‐2306




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                               Page 4 of 8
                                                               Case 20-10343-LSS                        Doc 524             Filed 04/30/20     Page 7 of 10

                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

Description                                       Name                                              Address                                  Fax          Email                                    Method of Service
Core Parties                                      Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                    302‐658‐7036 dabbott@mnat.com                         Email
Counsel for Debtor                                                                                  Attn: Joseph Charles Barsalona II                     jbarsalona@mnat.com
                                                                                                    Attn: Eric Moats                                      emoats@mnat.com
                                                                                                    Attn: Andrew R. Remming                               aremming@mnat.com
                                                                                                    Attn: Paige N. Topper                                 ptopper@mnat.com
                                                                                                    1201 N. Market Street
                                                                                                    P.O. Box 1347
                                                                                                    Wilmington, DE, 19899

Notice of Appearance/Request for Notices          Nagel Rice LLP                                    Attn: Bradley L Rice                     973‐618‐9194 brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                     103 Eisenhower Pkwy
Adversary Case                                                                                      Roseland, NJ 07068
Notice of Appearance/Request for Notices          Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                   312‐585‐1401 msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                       10 S. Wacker Dr., 21st Floor
Company                                                                                             Chicago, IL 60606
Notice of Appearance/Request for Notices          Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld                  805‐604‐     wwinfield@calattys.com
Counsel for Ventura County Council of BSA                                                           300 E Esplande Dr, Ste 1170              4150
                                                                                                    Oxnard, CA 93036
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           1301 Ave of the Americas
Association                                                                                         New York, NY 10019‐6022
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr              214‐855‐8200 louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                         Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                                    2200 Ross Avenue, Suite 3600
                                                                                                    Dallas, TX 75201‐7933
Notice of Appearance/Request for Notices          Office of the Attorney General                    Attn: Christopher S. Murphy              512‐936‐ 1409 christopher.murphy@oag.texas.gov        Email
Counsel for the Texas Workforce Commission                                                          Attn: Sherri K. Simpson                                sherri.simpson@oag.texas.gov
                                                                                                    Bankruptcy & Collections Division
                                                                                                    P.O. Box 12548
                                                                                                    Austin, TX 78711‐2548
Core Parties                                      Office of the United States Trustee               Attn: David L. Buchbinder                302‐573‐6497 david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                                 Attn: Hannah Mufson McCollum                          hannah.mccollum@usdoj.gov
                                                                                                    844 King St, Suite 2207
                                                                                                    Lockbox 35
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                 Attn: James I. Stang                     302‐652‐4400 jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                            Attn: Linda F. Cantor                                 lcantor@pszjlaw.com
                                                                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                                    Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                 Attn: Robert Orgel                       302‐652‐4400 rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                           Attn: James O'Neill                                   joneill@pszjlaw.com
                                                                                                    Attn: John Lucas                                      jlucas@pszjlaw.com
                                                                                                    Attn: Ilan Scharf                                     ischarf@pszjlaw.com
                                                                                                    919 N Market St.,17th Floor
                                                                                                    P.O. Box 8705
                                                                                                    Wilmington, DE 19899‐8705


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                 Page 5 of 8
                                                                  Case 20-10343-LSS           Doc 524             Filed 04/30/20     Page 8 of 10

                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                         Name                                   Address                                 Fax          Email                             Method of Service
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation   Attn: Patricia Kelly, CFO               202‐326‐4112 kelly.patricia@pbgc.Gov           Email
Counsel for the Pension Benefit Guaranty                                                   Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                           1200 K St NW
                                                                                           Washington, DC 20005
Notice of Appearance/Request for Notices            Pepper Hamilton LLP                    Attn: David M. Fournier                 302‐421‐8390 fournierd@pepperlaw.com           Email
Counsel for the National Surety Corporation &                                              Attn: Marcy J. McLaughlin Smith                      mclaughm@pepperlaw.com
Allianz Global Risks US Insurance Company                                                  1313 Market St, Ste 5100
                                                                                           P.O. Box 1709
                                                                                           Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC       Attn: Michael T. Pfau                   206‐623‐3624 michael@pcvalaw.com               Email
Counsel for Various Tort Claimants                                                         Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                           Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                           403 Columbia Street, Suite 500
                                                                                           Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                     Attn: Angela Z Miller                   716‐852‐6100 amiller@phillipslytle.com         Email
Counsel for Pearsons Education, Inc. and NSC                                               One Canalside, 125 Main St
Pearsons, Inc.                                                                             Buffalo, NY 14203,
Notice of Appearance/Request for Notices            Reed Smith LLP                         Attn: Kurt F. Gwynne                    302‐778‐7575 kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                             Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                  120 N Market St, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA          Attn: Michael Merchant                  302‐651‐7701 merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter‐                                          Attn: Brett Haywood                                  haywood@rlf.com
day Saints                                                                                 One Rodney Square
                                                                                           920 N King St
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.        Attn: R. Karl Hill                      302‐888‐ 0606 khill@svglaw.com                 Email
Counsel for Liberty Mutual Insurance Company                                               222 Delaware Ave, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                                michael.marchese@scouting.org    Email
Sequoia Council of Boy Scouts, Inc.                                                        6005 N. Tamera Avenue
                                                                                           Fresno, CA 93711
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                  Attn: Abigail W. Williams               202‐469‐7751 awilliams@goodwin.com             Email
Counsel for Hartford Accident and Indemnity                                                Attn: Joshua D. Weinberg                             jweinberg@goodwin.com
Company, First State Insurance Company, and                                                1875 K St NW, Ste 600
Twin City Fire Insurance Company                                                           Washington, DC 20006‐1251
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                  Attn: Eric S. Goldstein                 860‐251‐5218 egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                One Constitution Plaza                               bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                Hartford, CT 06103‐1919                              bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
Core Parties                                        Sidley Austin LLP                      Attn: Blair Warner                      312‐853‐7036 blair.warner@sidley.com           Email
Counsel for Debtor                                                                         Attn: Matthew Evan Linder                            mlinder@sidley.com
                                                                                           Attn: Thomas A. Labuda, Jr.                          tlabuda@sidley.com
                                                                                           Attn: Karim Basaria                                  kbasaria@sidley.com
                                                                                           One South Dearborn Street
                                                                                           Chicago, IL 60603


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 6 of 8
                                                                    Case 20-10343-LSS               Doc 524            Filed 04/30/20     Page 9 of 10

                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

Description                                            Name                                      Address                                Fax          Email                                Method of Service
Core Parties                                           Sidley Austin LLP                         Attn: Jessica C. Boelter               212‐839‐5599 jboelter@sidley.com                  Email
Counsel for Debtor                                                                               Attn: James F. Conlan                               jconlan@sidley.com
                                                                                                 787 Seventh Avenue
                                                                                                 New York, NY 10019
Notice of Appearance/Request for Notices               Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                             stamoulis@swdelaw.com                Email
Counsel for Century Indemity Company, as                                                         A n: Stama os Stamoulis                             weinblatt@swdelaw.com
successor to CCI Insurance Company                                                               A n: Richard Weinbla
                                                                                                 800 N West St, Ste 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices               Stark & Stark, PC                         Attn: Joseph H Lemkin                  609‐896‐0629 jlemkin@stark‐stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New                                                      Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance/Request for Notices               Synchrony Bank                            c/o PRA Receivables Management, LLC    757‐351‐3257 claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
Bonds                                                  The County Commission Of Fayette County   Attn: President                                                                          Overnight
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840
Bonds                                                  The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                               Overnight
                                                                                                 Attn: John Stump, Esq.
                                                                                                 Chase Tower ‐ Eighth Fl
                                                                                                 707 Virginia St E.
                                                                                                 Charleston, WV 25301
Notice of Appearance/Request for Notices               The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                              mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                           1225 King St.
                                                                                                 Suite 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices               The Neuberger Firm                        Attn: Thomas S. Neuberger              302‐655‐0582 tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                    Attn: Stephen J. Neuberger                          sjn@neubergerlaw.com
                                                                                                 17 Harlech Dr.
                                                                                                 Wilmington, DE 19807
Notice of Appearance/Request for Notices               Thomas Law Office, PLLC                   Attn: Tad Thomas                       877‐955‐7002 tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                    Attn: Louis C. Schneider                            lou.schneider@thomaslawoffices.com
                                                                                                 9418 Norton Commons Blvd, Ste 200
                                                                                                 Louisville, KY 40059
Notice of Appearance/Request for Notices               Tremont Sheldon Robinson Mahoney PC       Attn: Cindy Robinson                   203‐366‐8503 crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                          Attn: Doug Mahoney                                  dmahoney@tremontsheldon.com
                                                                                                 64 Lyon Ter
                                                                                                 Bridgeport, CT 06604
Notice of Appearance/Request for Notices               Troutman Sanders LLP                      Attn: Harris B. Winsberg               404‐885‐3900 harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                    Attn: Matthew G. Roberts                            matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                        600 Peachtree St NE, Ste 3000
                                                                                                 Atlanta, GA 30308
Core Parties                                           United States Dept Of Justice             950 Pennsylvania Ave, Nw                                                                 Overnight
                                                                                                 Room 2242
                                                                                                 Washington, DC 20530‐0001

In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                             Page 7 of 8
                                                              Case 20-10343-LSS                Doc 524             Filed 04/30/20    Page 10 of 10

                                                                                                       Exhibit A
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below

Description                                       Name                                       Address                                Fax          Email                            Method of Service
Core Parties                                      US Attorney For Delaware                   Attn: David C Weiss                    302‐573‐6220 usade.ecfbankruptcy@usdoj.gov    Email
                                                                                             1007 Orange St, Ste 700
                                                                                             P.O. Box 2046
                                                                                             Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz             Attn: Richard Mason                    212‐403‐2252 rgmason@wlrk..com                Email
Counsel for Ad Hoc Committee of Local Councils                                               Attn: Douglas Mayer                                 dkmayer@wlrk.com
of the Boy Scouts of America                                                                 Attn: Joseph C. Celentino                           jccelentino@wlrk.com
                                                                                             51 W 52nd St
                                                                                             New York, NY 10019
Notice of Appearance/Request for Notices          Wanger Jones Helsley, PC                   Attn: Riley C. Walter                               rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              265 E. River Park Circle, Suite 310
                                                                                             Fresno, CA 93720
Notice of Appearance/Request for Notices          Ward and Smith, P.A.                       Attn: Paul A Fanning                   252‐215‐4077 paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                  P.O. Box 8088
                                                                                             Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                              rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                             The Renaissance Centre
America, Inc.                                                                                405 North King Street, Suite 500
                                                                                             Wilmington, Delaware 19801
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                             Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                Baltimore, Maryland 21202‐1626
Notice of Appearance/Request for Notices         Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                  202‐663‐6363 craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                1875 Pennsylvania Ave NW
The Continental Insurance Company                                                            Washington, DC 20006
Notice of Appearance/Request for Notices         Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                     302‐252‐4330 matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National                                                    Attn: Morgan Patterson                              morgan.patterson@wbd‐us.com
Association                                                                                  1313 N Market St, Ste 1200
                                                                                             Wilmington, DE 19801
Core Parties                                      Young Conaway Stargatt & Taylor            Attn: James L. Patton, Jr              302‐576‐3325 jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                    Attn: Robert Brady                                  rbrady@ycst.com
Representative                                                                               Attn: Edwin Harron                                  eharron@ycst.com
                                                                                             Rodney Square
                                                                                             1000 N King St
                                                                                             Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                          Page 8 of 8
